DETAILED ACTION
	This office action is in response to the election filed on November 26, 2021.  Claims 1-10 are pending (claims 1-4 being withdrawn from consideration as being related to a non-elected method).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10, in the reply filed on November 26, 2021 is acknowledged.  Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 24, 2020.  It is noted, however, that applicant has not filed a certified copy of the CN 2020 10113466.8 application (CHINA) as required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 7, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (two (2) pages) were received on February 7, 2021.  These drawings are acknowledged.

Claim Objections
The following is not a formal objections to the claims.  However, Applicant’s cooperation is requested to carefully review claims 5-10 because these claims appear to be translations from a foreign (Chinese) patent document.  Translations commonly have some awkward phrasing and language (in English) that should be carefully reviewed for U.S. PTO examination of claims.  Care and cooperation is requested to review claims 5-10 accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN 107968682 A, and further in view of Kippenberg et al. US 2008/0285606 A1.
The Examiner notes the Chinese First Office Action (see documents in file on 11/26/21), and fully incorporates such logic and rationale into this rejection.  Additionally, Kippenberg et al. ‘606 is added to interrelate an optical frequency comb generator using feedback/control for the pump power and operation thereof.
	Regarding sole examined independent claim 5, Zhang et al. CN 107968682 A teaches (ABS; Figs. 1-4; paragraphs [0032] – [0068]; Claims) a system for controlling an erbium doped fiber amplifier comprising: a pump source which is inherently included in a temperature controlled environment (since temperature of the pump can be controlled), including 6 optical power detection modules, 2 pump laser driving modules and 2 temperature control modules, the drive signal input of each of said pump laser drive modules being connected to the signal output of said control module (i.e. Central control means), the drive signal output of each of said pump laser drive modules being adapted to be connected to a pump laser to which the erbium doped fiber amplifier is to be controlled; each of said power control loops including two optical power detection modules, one of said optical power detection modules serving as an input optical power detection terminal for collecting a first optical signal input to an erbium doped fiber 
	Regarding independent claim 5, there is no express and exact teaching in Zhang et al. CN ‘682 for a “voltage-controlled constant current source, for driving the pump source”, however driving of the pump does occur with “control” means; with an adjusting of the operating power of the control pump source and feeding back the “pump source power parameter” during operation thereof; and “ambient temperature sensing device “ being used to sense the operating ambient temperature parameters of the pump source, and the central control device collects parameters including the operating ambient temperature parameters of the pump source, and controls the preset controlled 
	However, one having ordinary skill in the art at the time of the effective filing date of the current application would have recognized, from the clear teachings and operations of Zhang, that include power and temperature control of a laser, that implementing such features of “voltage controlled constant current source” to drive the pump, with an adjustment of the operation power of the pump and feeding back such “power parameter” during operation would have been obvious as a known control implementation in the feedback of Zhang, and further that collecting the temperatures of the pump (and ambient conditions themselves) would have required common skill in the laser art based on the temperature control disclosure features of Zhang.  Further, using a central control device is implied by Zhang for control of both the power and temperature functions for proper interactions with keeping the laser “stable” and controlled even with changes in temperature during operation.  
	Further, although Zhang does not expressly teach that the “optical frequency comb” is used as the intended output of the laser system, outputting such a frequency comb is common in the art and used with an input pump source.  For example, Kippenberg et al. US 2008/0285606 A1 teaches (ABS; Figs.; paragraph [0015], Claims, see dependent 9 and 29) using feedback such as power and temperature, for at least control of pump power, in an optical frequency comb generator system.  Kippenberg teaches that feedback improves the output comb by maintaining features of the input 
Since Zhang et al. CN ‘682 and Kippenberg et al. ‘606 are both from the same field of endeavor, the purpose disclosed by Kippenberg would have been recognized in the pertinent art of Zhang.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Kippenberg, to use power feedback and control for a frequency comb generator, in the device of Zhang, as another common use of the temperature and power control monitoring teachings in the Zhang prior art reference.  One having common skill in lasers would have easily recognized how to implement Zhang’s system for the intended use of stable control of a frequency comb generator (as well as erbium doped fiber amplifier as in Zhang), without undue experimentation.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 5 is found obvious based on the teachings of Zhang, and further in view of Kippenberg.  
Regarding further dependent claim 6, the Examiner incorporates the logic and rationale for making this claim obvious over Zhang (also based on claim 5 and Kippenberg).  The Examiner fully incorporates and agrees with this logic and rationale from the Chinese Office Action.  
Regarding further dependent claim 7, the Examiner incorporates the logic and rationale for making this claim obvious over Zhang (also based on claims 5-6 and Kippenberg).  The Examiner fully incorporates and agrees with this logic and rationale from the Chinese Office Action.  
Regarding further dependent claims 8-10 (which depend from claim 6), although each feature is not exactly disclosed in the combinations, such features are obvious control methods (and functional operation of resulting structure) using the base structure found in claim 5, and made obvious by the Zhang / Kippenberg combination.  There is no patentable distinction found to any of the operations and method of using the base structure (of claims 5-6) in these further removed dependent claims.  Such implementation would have been mere obvious design choices for feedback and control of the system to maintain temperature and power by using sensed parameters (with “feedback”).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claims 8-10 are found obvious over Zhang / Kippenberg.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B, C, and N:

same Assignee and at least one common inventor.
-Reference C to Gaeta ‘078 is pertinent to parametric frequency comb generation using nonlinear wave mixing and feedback for control (using “parameters”).
-Reference N to Kaertner WO ‘168 is pertinent to a system for stabilization of a broadband frequency comb using feedback loops.

Applicant is requested to amend substantial structural features into independent (device/apparatus) claim 5.  Using the claimed “feedback” of temperature and or power sensed conditions is not patentable based on the prior art of record for an “optical frequency comb” system.  Further, method claims 1-4 should be formally canceled.  

Applicant is requested to file a certified copy of the CHINA ‘466.8 document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 3, 2021